Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

 

GREER BANCSHARES INCORPORATED

Greer, South Carolina

 

and

 

FEDERAL RESERVE BANK OF

  RICHMOND

Richmond, Virginia

  

 

Docket No. 11-075-WA/RB-HC

WHEREAS, Greer Bancshares Incorporated, Greer, South Carolina (“GBI”), a
registered bank holding company, owns and controls Greer State Bank, Greer,
South Carolina (the “Bank”), a state-chartered nonmember bank, and various
nonbank subsidiaries;

WHEREAS, it is the common goal of GBI and the Federal Reserve Bank of Richmond
(the “Reserve Bank”) to maintain the financial soundness of GBI so that GBI may
serve as a source of strength to the Bank;

WHEREAS, GBI and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

WHEREAS, on June 23, 2011, the board of directors of GBI, at a duly constituted
meeting, adopted a resolution authorizing and directing Walter M. Burch to enter
into this Agreement on behalf of GBI, and consenting to compliance with each and
every provision of this Agreement by GBI and its institution-affiliated parties,
as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).



--------------------------------------------------------------------------------

NOW, THEREFORE, GBI and the Reserve Bank agree as follows:

Source of Strength

1. The board of directors of GBI shall take appropriate steps to fully utilize
GBI’s financial and managerial resources, pursuant to section 225.4 (a) of
Regulation Y of the Board of Governors of the Federal Reserve System (the “Board
of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength to the
Bank, including, but not limited to, taking steps to ensure that the Bank
complies with the Consent Order issued by the Federal Deposit Insurance
Corporation (“FDIC”) on March 1, 2011, and any other supervisory action taken by
the Bank’s federal or state regulator.

Dividends and Distributions

2. (a) GBI shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation of the Board of Governors (the “Director”).

(b) GBI shall not directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.

(c) GBI and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on

 

2



--------------------------------------------------------------------------------

subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information on GBI’s capital, earnings, and cash flow; the Bank’s capital, asset
quality, earnings, and allowance for loan and lease losses; and identification
of the sources of funds for the proposed payment or distribution. For requests
to declare or pay dividends, GBI must also demonstrate that the requested
declaration or payment of dividends is consistent with the Board of Governors’
Policy Statement on the Payment of Cash Dividends by State Member Banks and Bank
Holding Companies, dated November 14, 1985 (Federal Reserve Regulatory Service,
4-877 at page 4-323).

Debt and Stock Redemption

3. (a) GBI and its nonbank subsidiaries shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

(b) GBI shall not, directly or indirectly, purchase or redeem any shares of its
stock without the prior written approval of the Reserve Bank.

Cash Flow Projections

4. Within 60 days of this Agreement, GBI shall submit to the Reserve Bank a
written statement of its planned sources and uses of cash for debt service,
operating expenses, and other purposes (“Cash Flow Projection”) for the
remainder of 2011. GBI shall submit to the Reserve Bank a Cash Flow Projection
for each calendar year subsequent to 2011 at least one month prior to the
beginning of that calendar year.

 

3



--------------------------------------------------------------------------------

Compliance with Laws and Regulations

5. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, GBI shall comply with the
notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and Subpart H
of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et seq.).

(b) GBI shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and Part 359 of
the FDIC’s regulations (12 C.F.R. Part 359).

Progress Reports

6. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.

Communications

7. All communications regarding this Agreement shall be sent to:

 

  (a) Ms. Joan T. Garton

Vice President

Federal Reserve Bank of Richmond

P.O. Box 27622

Richmond, Virginia 23261-76225

 

4



--------------------------------------------------------------------------------

  (b) Mr. J. Richard Medlock, Jr.

Executive Vice President and Chief Financial Officer

Greer Bancshares Incorporated

P.O. Box 1029

Greer, South Carolina 29652

Miscellaneous

8. Notwithstanding any provision of this Agreement, the Reserve Bank may, in its
sole discretion, grant written extensions of time to GBI to comply with any
provision of this Agreement.

9. The provisions of this Agreement shall be binding upon GBI and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

10. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

11. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting GBI, the Bank, the nonbank subsidiaries
of GBI, or any of their current or former institution-affiliated parties and
their successors and assigns.

 

5



--------------------------------------------------------------------------------

12. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 7th day of July, 2011.

 

GREER BANCSHARES INCORPORATED     FEDERAL RESERVE BANK OF RICHMOND By:  

/s/ Walter M. Burch

    By:  

/s/ Joan T. Garton

      Walter M. Burch            Joan T. Garton       Chairman of the Board    
       Vice President

 

6